Citation Nr: 0505024	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a tonsillectomy.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, denied a claim for entitlement to 
service connection for bilateral hearing loss, and determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of tonsillectomy and for a stomach 
disorder.  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The issues of service connection for bilateral hearing loss 
and whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of tonsillectomy and a stomach 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his claim.

2. The RO determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss by decisions 
dated in February 2000 and April 2001.  The veteran did not 
submit a timely notices of disagreement with the adverse 
decisions.  


3.  The additional documentation submitted since the April 
2001 RO decision is relevant and probative of the issue at 
hand.  


CONCLUSION OF LAW

The February 2000 and April 2001 RO decisions finding that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection 
bilateral hearing loss are final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted. See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156 (2003); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old. Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim. See 38 
C.F.R. § 3.156(a).  This provision became effective in August 
2001. As the veteran filed his claim in December 2002, the 
amended provisions are applicable in this case.

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a February 2000 decision, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, as there was no evidence to establish 
any relationship between the veteran's bilateral hearing loss 
and his period of active service.  The veteran was notified 
of this decision in a February 2000 and April 2001 letters.  

The veteran applied to reopen his claim for service 
connection for bilateral hearing loss in December 2002.  The 
evidence obtained in connection with the attempt to reopen 
include and October 2002 and August 2003 VA treatment records 
that relate the veteran's ear injuries to his claimed 
incident at AFB in Thule, Greenland.  Because the record 
reflects that there is currently something wrong with the 
veteran's ears that is probably related to active service, it 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the petition to 
reopen the claim for service connection for bilateral hearing 
loss is granted and consideration may be given to the entire 
evidence of record without regard to any prior denial.  

With respect to the claim for new and material evidence, 
inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied. 
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss is GRANTED.  


REMAND

In light of their reopening above, the veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss is to be determined following a de novo review of the 
entire record.  

The claims folder does not contain a copy of the veteran's 
service medical records (SMRs).  A May 1991 letter reflects 
that the veteran's SMRs were destroyed during a fire in July 
1973 in the area where the veteran's service medical records 
were stored at the Records Center in St. Louis, Missouri.  In 
such cases, VA's duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  

The Board observes that the RO performed a search with the 
National Personnel Records Center (NPRC) to obtain the 
veteran's sick reports.  A November 1990 response from the 
NPRC reflects that it searched the Surgeon General's Office 
reports with no result.  The NPRC response indicated that the 
veteran was found assigned to the 3700 AF Indoc Wg as of 
October 3, 1951, and medical records of that organization 
were searched from October through January 1952.  It was 
observed that for a search of other allegations, the NPRC 
needed more information to complete the RO's request for sick 
reports, specifically, his complete assignment (squad, group, 
wing) at the time of the illness or injury.  .  The RO has 
not asked the veteran for the additional information.  

A June 2003 private clinical report from Dr. Kincaid shows 
that the veteran received treatment for his "stomach and 
throat" disorders from approximately 1976 to 1988.  Clinical 
documentation of the cited treatment is not of record.  The 
record does not contain medical evidence from Dr. Kincaid 
prior to 1981.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

Accordingly, this case is REMANDED for the following action:  

1.  Notify the veteran of the information and 
evidence not of record that is necessary to 
substantiate the claim for service connection 
for bilateral hearing loss.  Also, ask the 
veteran to provide any evidence in his 
possession that pertains to the claim.  These 
may include in his narrative a description of 
his military occupation and general duties he 
performed at the time, contemporaneous letters 
to home, medical reports, statements from 
fellow service members, and newspaper articles 
that show evidence of the veteran's in-service 
noise exposure, stomach disorder, and/or 
tonsillectomy.  

2.  The RO should contact the veteran and ask 
him for his complete organization unit 
assignment (i.e., squad, group, or wing) at 
the time that he went on sick calls, if any.  
Using the information provided by the veteran, 
if any, and the information contained in the 
claims file, the RO should then perform 
another search with the National Personnel 
Records Center (NPRC) to search for service 
medical records; morning and sick call 
reports, particularly at the AFB Hospital in 
Thule, Greenland; and/or reports from the 
Surgeon General's Office (some Air Force 
hospital admissions are shown between 1950 and 
1954).  If no additional governmental records 
from any source are located, the veteran 
should be so notified.  

3.  Request that he provide information as to 
all treatment of his stomach disorder and 
residuals of tonsillectomy, including the 
current address of Dr. William R. Kincaid.  
Upon receipt of the requested information and 
the appropriate release, the RO should contact 
Dr. Kincaid and request that he forward copies 
of all available clinical documentation 
(including those provided between 1976 and 
1988) pertaining to treatment of the veteran 
for incorporation into the claims file.  
Duplicate materials need not be submitted.

4. Ask the veteran if he received regular or 
any examinations from the Federal Aviation 
Administration (FAA).  If the FAA provided 
physical examinations for the veteran, obtain 
the appropriate releases from the veteran and 
request that the FAA provide copies of the 
physical examination reports.  

5. The RO should then readjudicate the 
veteran's entitlement to service connection 
for bilateral hearing loss and determine 
whether new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for 
residuals of tonsillectomy and stomach 
disorder.  If the benefits sought on appeal 
remain denied, the veteran and his accredited 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
veteran and his accredited representative 
should be given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


